Case 7:18-cr-00614-KMK Document 77 Filed 01/30/20 Pageofar Exh. |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-V.-

WAIVER OF INDICTMENT

ARON MELBER,

a/k/a “Aharon Melber,” S2 18 Cr. 614 (KMK)

Defendant.

 

 

The above-named defendant, who is accused of violating 18 U.S.C. § 371, being
advised of the nature of the charges and of his rights, hereby waives, in open Court,
prosecution by Indictment and consents that the proceeding may be by Information

instead of by Indictment.

hyw—

ARON MELBER
Defendant

 

 

Witness

ZA LA ey
HENRY MAZUREK, ESQ.

Counsel for Defendant

Date: New York, New York
January 30, 2020

 
